Citation Nr: 1619854	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to a compensable rating for service-connected otitis media and externa of the left ear.  

3.  Entitlement to a compensable rating for service-connected ulcerated septum of the nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims file is currently with the RO in Atlanta, Georgia. 

In September 2006, the Veteran appeared at a hearing before a local hearing officer at the RO.  He also testified before the undersigned at a Travel Board hearing in July 2010 with respect to the issues then on appeal, including the left ear increased rating claim.  Transcripts of both hearings are associated with the record. 

In April 2013, the Board denied service connection for bilateral hearing loss and a low back disability, as well as a compensable rating for otitis media and externa of the left ear.  In a March 2014, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, which vacated the portion of the April 2013 Board decision that denied service connection for the low back disability and a compensable rating for the left ear disability and remanded those issues to the Board for action consistent with the Joint Motion.  

In September 2014, the Board remanded the issues of entitlement to service connection for a low back disability and a compensable rating for otitis media and externa of the left ear for additional development, to include obtaining VA examinations that addressed the etiology of the low back disability and current severity of the left ear disability.  

In September 2015, the Board noted that the opinion obtained regarding the low back disability was inadequate and that the Veteran had since requested a video conference hearing in conjunction with the increased rating claim for an ulcerated septum (which was shown to be inextricably intertwined with the increased rating claim for the left ear disability).  Accordingly, the Board, again, remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  

Unfortunately, for reasons discussed below, another remand is needed before a fully informed decision may be rendered in this appeal.  

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

The Board regrets any further delay in adjudicating these claims but finds that further AOJ action is needed regarding the claims on appeal.  

The September 2015 Board remand directed the AOJ to schedule the Veteran for a VA examination to obtain a medical opinion addressing the likelihood that his current low back disability was incurred in or caused by military service.  The Board determined that an additional medical opinion was needed because the most recent July 2015 VA opinion was inadequate as the VA examiner determined there was no evidence of a current low back disability without addressing the diagnosis of lumbar spondylosis provided at the August 2011 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board also directed the AOJ schedule the Veteran a video conference hearing in accordance with his request, as reflected in a December 2014 Report of General Information.  

Following the September 2015 Board remand, the AOJ sent the Veteran a letter informing him that the nearest VA medical facility would contact him to inform him of when his VA examination would be scheduled; however, it does not appear that the Veteran was ever scheduled or notified of a scheduled examination in conjunction with his low back claim.  Instead, the record contains a duplicate copy of the July 2015 VA examination that was deemed inadequate and, while the Veteran was afforded VA examinations in February 2016, none of those examinations evaluated his low back disability.  

Because the Veteran was not afforded a VA examination in conjunction with his low back claim, the Board has no option but to remand this claim to the AOJ for compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's request for a Board video conference hearing, review of the record reflects that, following the September 2015 remand, he was scheduled for a video conference hearing in February 2016.  However, the Veteran did not appear for the hearing.  Nevertheless, in March 2016, he informed VA that he did not attend the hearing because he had to work.  See March 2016 Report of General Information.  Because the Veteran has not requested that his hearing request be withdrawn and he has provided good cause to reschedule the hearing, the Board finds a remand is necessary to schedule him for a video conference in accordance with his request.  See 38 C.F.R. §§ 20.700, 20.904 (2015).  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion regarding the nature and etiology of the claimed low back disability.  The examiner should specifically provide an opinion as to the following: 

(a) The examiner should identify any low back disability the Veteran has manifested/been diagnosed with since July 2005 (the date he filed his service connection claim), including lumbar spondylosis which was diagnosed at the August 2011 VA examination.  

(b) Then, with respect to each low back disability identified above, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any identified low back disorder was incurred in or caused by active service?  

(c) In answering the foregoing, the examiner should specifically consider and discuss the Veteran's documented in-service complaints related to his low back.  See service treatment records dated January and February 1994.  

(d) Each opinion should be supported by a rationale and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  

2. Thereafter, schedule the Veteran for a video conference hearing before a Veterans Law Judge, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2015), and as the docket permits.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



